AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                    (For Revocation ofProbation or Supervised Release)
                               V.                                   (For Offenses Committed On or After November l, 1987)

                  ARIANA PARTIDA (2)                                   Case Number:        l 1CR4884-H

                                                                    Ryan W. Stitt, Federal Defenders of San Diego, Inc.
                                                                    Defendant's Attorney
Registration Number:      94566-198
□-
THE DEFENDANT:
lg] admitted guilt to violation ofallegation(s) No.        7, 8, 9, 10, 11, 12, and 13.
D was.found guilty in .violation ofallegation(s) No, -------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty ofthe following allegation(s):

Allegation Number                   Nature of Violation
             7                      nv7, Failure to report as directed
             8                      nv2l, Failure to participate in drug aftercare program
       9, 10, 11, 12                nv3, Unlawful use of a controlled substance or Failure to Test
            13                      nvl, Committed a federal, state or local offense



    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     Fehmarv 24 2020
                                                                     Date ofImposition of Sentence




                     FILED
                       FEB 2 6 2020
              CLEHK US DIS I HIG I COUHT
           SOUTHERN lJISTRIC r O -
           BY



                                                                                                                     11CR4884-H
AO 245B (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:               ARIANA PARTIDA (2)                                                        Judgment - Page 2 of2
CASE NUMBER:             l lCR4884-H

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 8MONTHS.




 □       The court makes the following recommendations to the.Bureau of Prisons:




 □       The defendant is remanded to the custody of the United States Marshal.

 □       The defendant must surrender to the United States Marshal for this district:
         □    at   --------- A.M.                              on--------�---------
         □    as notified by the United States Marshal.

 □       The defendant must surrender for service of sentence.at the institution designated by the Bureau of
         Prisons:
         □    on or before
         □    as notified by the United States Marshal.
         □    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

         Defendant delivered on   _____________ to _______________
  at _    _ _ _ _ _ _ _ _ _ _, with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                            11CR4884-H
